Title: From George Washington to Colonel Moses Hazen, 5 May 1779
From: Washington, George
To: Hazen, Moses



Sir
Head Quarters Middlebrook 5th May 1779.

I have been duly favored with your letter of the 26th ultimo. It was handed me by Col. Hunts son who will take charge of this.
While I wish to have every thing in the utmost readiness to act according to our circumstances yet till my further directions you will confine yourself strictly to the objects of my instructions. Increasing the number of boats may be deferred—but you will ascertain how many are on the river, that can be called into service when wanted. œconomy in the state of our affairs is a principal consideration. To hide a real intention from the enemy another—or should this be discovered, to perplex as to the moment, as well as the points of operation, by assuming some steps of an ambiguous appearance, and neglecting others that should seem necessary.
While the force is restricted to your regiment, I do not imagine you will have any occasion for an Assistant quarter master general.
In your account of the provision you mention about 16 or 17 hundred bushels of wheat, that has been expended. I would know to what purposes this has been applied as It does not appear to me, that the small party employed in clearing the ro[a]ds could have consumed it. You will, in the mean time take such measures with the commissaries in your quarter, as may keep up a proper and adequate supply of provision for the troops under your command. The instant I find alterations in my instructions expedient, I will give you the earliest advice for your goverment. At present you will push your enquiries into Canada, and collect such information as may be useful and necessary. I need not remind you of carrying on the clearing of the roads, as it will naturally engage a share of your attention. I am sir &.
